Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 10, 2020

                                     No. 04-20-00080-CV

                   Rosanna BARRERA, Jenesey Barrera and Sage Barrera,
                                    Appellants

                                               v.

                              Dean CHERER & Chererco LLC,
                                       Appellees

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 19-1394-CV-A
                         Honorable Jessica Crawford, Judge Presiding


                                        ORDER
        In this appeal, Appellants Jenesey Barrera, Sage Maricela Barrera, and Rosanna Lee have
each filed a Statement of Inability to Afford Payment of Court Costs. See TEX. R. APP.
P. 20.1(c); TEX. R. CIV. P. 145(b), (e).
       Appellants are entitled to proceed without payment of costs. See TEX. R. APP. P. 20.1(c).
       We REINSTATE the appellate timetable. The clerk’s and reporter’s records are due
within THIRTY DAYS of the date of this order.




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of March, 2020.



                                              ___________________________________
                                              MICHAEL A. CRUZ,
                                              Clerk of Court